Order entered September 18, 2018




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                     No. 05-17-00778-CV

                   D. REGINALD STOVER, JACE HARKEY,
       ROBERT H. HOLMES, AND THE HOLMES LAW FIRM, INC., Appellants

                                               V.

                             ADM MILLING CO., INC., Appellee

                      On Appeal from the 298th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-13-13400

                                           ORDER
       Before the Court is appellants’ September 13, 2018 joint motion for additional oral

argument time. Appellants request an additional ten (10) minutes of argument time and three (3)

minutes of rebuttal time.

       The Court GRANTS appellants’ September 13, 2018 joint motion for additional oral

argument time. Appellants will present oral argument for the time requested in the joint motion.


                                                     /s/   DOUGLAS S. LANG
                                                           PRESIDING JUSTICE